289 F.3d 929
UNITED STATES of America, Plaintiff-Appellee,v.Kelli O'MALLEY, Defendant-Appellant.
No. 00-5416.
United States Court of Appeals, Sixth Circuit.
May 8, 2002.

1
BEFORE: SILER and GILMAN, Circuit Judges and DONALD, District Judge.*

ORDER

2
Upon consideration of the petition for rehearing filed by the appellee,


3
It is ORDERED that the petition for rehearing be, and it hereby is, GRANTED.


4
It is further ORDERED that the parties file letter briefs in support of their respective positions within fourteen days from the date of this order.



Notes:


*
 The Honorable Bernice Bouie Donald, United States District Judge for the Western District of Tennessee, sitting by designation